Citation Nr: 1644389	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  05-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

3.  Entitlement to service connection for an acquired psychiatric disability (to include unspecified depressive disorder with anxious distress).

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to December 1994.

These matters come before the Board of Veterans' Appeals (Board) from a February 2003 rating decision (right shoulder disability) and a June 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  The Board notes that some of the Veteran's claims unrelated to those currently on appeal have been handled by the Atlanta, Georgia RO; however, as he currently resides in Tennessee, the Bord finds that the Nashville, Tennessee RO retains jurisdiction of the claims discussed herein.

In December 2012, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were most recently before the Board in February 2015 when the Board remanded the right shoulder issue for a VA opinion pursuant to a June 2014 United States Court of Appeals for Veterans Claims (Court) memorandum decision, and remanded the other issues for a Statement of the Case to be issued.  The right shoulder issue was also before the Board in July 2008 when the Board reopened the claim and remanded it for additional development, again in April 2009 when the Board denied the claim for service connection, again in September 2010 when the Board remanded it pursuant to a Joint Motion for Remand after the decision was vacated by the Court, again in December 2011 when the Board remanded it for the Veteran to be afforded a Board hearing, and again in March 2013 when the Board denied the claim, which the Veteran appealed to the Court.  

The Board notes that the Veteran was previously represented in this matter before VA by an attorney and by different organizations.  In June 2014, the Veteran filed a properly executed VA Form 21-22 appointing Georgia Department of Veterans Services as his new representative, therein revoking the prior appointment(s).  In June 2016 correspondence, the Veteran asserted that he wished to be represented by Vietnam Veterans of America (VVA).  In October 2016, correspondence, the Board informed the Veteran that he would need to clarify as to whom he wished to represent him because he had not submitted a VA Form 21-22 appointing VVA.  The Veteran was informed that if the Board did not receive a response within 30 days, it would assume that he wished to remain represented by Georgia Department of Veterans Service.  As the Veteran has not timely notified the Board otherwise, or submitted a VA Form 21-22 for VVA, the Board finds that he is represented by Georgia Department of Veterans Service. 

The issues of entitlement to a rating in excess of 10 percent for hypothyroidism, entitlement to service connection for an acquired psychiatric disability, and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran is competent to report that he had right shoulder pain in service and since service.

2.  A 2016 private medical opinion by an orthopedic surgeon reflects that it is as likely as not that the Veteran's current right shoulder disability, namely, degenerative joint disease, osteoarthritis, synovitis, impingement, and two tears, is causally related to service.

3.  The competent evidence is in equipoise as to whether the Veteran has a right shoulder disability due to active service. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran separated from service in December 1994.  Six weeks later, in February 1995, he underwent a VA examination in which he reported discomfort in both shoulders when he tries to work overhead.  It was also noted that he reported discomfort when he abducts his arm.   The diagnosis was possible arthritis or bursitis.  Subsequent x-rays however, were negative for arthritis.  (See February 1996 and May 2005 VA reports.) 

1996 private records reflect complaints of the shoulder with regard to weakness and pain, and that the arms "go to sleep" when the Veteran lays on them.  (See January and February 1996 records.)

A February 1996 VA examination report reflects that the Veteran reported that his shoulder has continued to bother him, being worse early in the morning.  He also reported that he had had the pain since service.  The examiner noted that he had seen the Veteran since June 1995, and that the Veteran had complained of pain at that time.  

A June 2003 clinical record reflects that the Veteran was having pain in his shoulders which could be exacerbated by his work with the post office.  The Veteran reported that he has continued to have complaints since that time.  An April 2005 VA report reflects that the Veteran could possibly have a small rotator cuff tear given the distribution of his pain and pain with testing the supraspinatus.  The Veteran was subsequently assessed with impingement syndrome in April 2005.

The claims file incudes a June 2005 statement from the Veteran's wife in which she stated that the Veteran had shoulder pain in service.  The Veteran testified at the 2012 Board hearing that he had had pain since service. 

The claims file includes an April 2016 opinion by Dr. R. Deshmukh of Southeast Orthopedic Specialists, who has indicated that he is a board certified orthopedic surgeon.  Dr. Deshmukh opined that after review of the records, and based on his own experience and training, it is as likely as not that the Veteran's current shoulder disabilities are related to service.  The doctor diagnosed the Veteran with degenerative joint disease, osteoarthritis, synovitis, impingement, and two tears.

The Veteran's military occupational specialty (MOS) during a portion of his service was a missile technician.  Dr. Deshmukh stated that the Veteran's MOS in service led to impingement syndrome which may manifest with pain with overhead use of arm and weakness of shoulder muscles.  He noted that over time, impingement syndrome can lead to inflammation or damage of the rotator cuff tendons and the bursa in the shoulder.  He also noted that if tendons are injured for a long period of time, the tendon can actually tear in two, resulting in a rotator cuff tear.  Dr. Deshmukh further stated that it is medically clear that the Veteran has had chronic and continuous shoulder pain since service.  

The Veteran is competent to report symptoms such as pain, and he has consistently reported pain and/or weakness since service.  The Board notes that there is a probative 2015 VA clinical opinion of record which is against a finding that the Veteran has a shoulder disability causally related to active service.  Nevertheless, the opinion of Dr. Deshmukh is also highly probative given his experience, his review of the records, and his rationale.  Thus, the evidence is in equipoise.  

In giving the benefit of the doubt to the Veteran, the Board finds that service connection for a right shoulder disability is warranted.  U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for a right shoulder disability, including degenerative joint disease, osteoarthritis, synovitis, impingement, and two tears, is granted. 


REMAND

A June 2014 RO rating decision denied the Veteran's claims for an increased rating for hypothyroidism, service connection for unspecified depressive disorder with anxious distress, and service connection for erectile dysfunction.  In July 2014, the Veteran timely filed a notice of disagreement (NOD) initiating an appeal on each of these issues.  In 2015, the Board remanded these issues for VA to issue a Statement of the Case (SOC).  As of this time, such action has not yet been completed.  

When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran, and if has not been done, a Board remand is required. Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, as there has not yet been substantial compliance with the Board's prior remand instructions, the Board must again remand the issues. Stegall v. West, 11 Vet. App. 268 (1998) 

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to (1) an increased rating for hypothyroidism, (2) service connection for unspecified depressive disorder with anxious distress, and (3) service connection for erectile dysfunction.  To perfect an appeal of these claims to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


